       Case 3:17-cr-00045-HDM-WGC Document 106 Filed 04/13/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Derrick Joseph Rady
 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
12   UNITED STATES OF AMERICA,                           Case No. 3:17-CR-00045-HDM-WGC

13                 Plaintiff,                            ORDER GRANTING
                                                         STIPULATION TO CONTINUE
14          v.
                                                         SENTENCING HEARING
     DERRICK JOSEPH RADY,                                       (Seventh Request)
15
16                 Defendant.

17
18          IT IS HEREBY STIPULATED AND AGREED by and through Federal Public
19   Defender Rene L. Valladares and Assistant Federal Public Defender Rebecca Levy, counsel for
20   Derrick Joseph Rady, and Acting United States Attorney Christopher Chiou and Assistant
21   United States Attorney Richard Casper, counsel for the United States Of America, that the
22   Sentencing hearing set for April 27, 2021, at 11:00 AM, be vacated and continued to
23   May 26, 2021 at 10:00 AM.
24   ///
25   ///
26
       Case 3:17-cr-00045-HDM-WGC Document 106 Filed 04/13/21 Page 2 of 3




 1          The continuance is necessary for the following reasons:
 2          1.      This is a joint request by counsel for the Government and counsel for the
 3   Defendant, Mr. Derrick Rady.
 4          2.      The additional time requested by this Stipulation is reasonable pursuant to
 5   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 6   change any time limits prescribed in this rule.”
 7          3.      The parties are, and continue to be, involved in negotiations in an attempt to
 8   resolve this case. The government needs more time to work out the details of the resolution.
 9          4.      Once the resolution has been finalized, defense counsel will need additional time
10   to meet with her client and discuss the proposed resolution.
11          5.      Mr. Rady is currently detained and agrees with the continuance.
12          6.      This is the seventh request for continuance of the sentencing hearing.
13          DATED this 12th day of April, 2021.
14
         RENE L. VALLADARES                                 CHRISTOPHER CHIOU
15       Federal Public Defender                            Acting United States Attorney

16
      By: /s/ Rebecca Levy              .               By:     /s/ Richard B. Casper            .
17       REBECCA LEVY                                         RICHARD B. CASPER
         Assistant Federal Public Defender                    Assistant United States Attorney
18       Counsel for                                          Counsel for the Government
         Derrick Joseph Rady
19
20
21
22
23
24
25
26
                                                        2
       Case 3:17-cr-00045-HDM-WGC Document 106 Filed 04/13/21 Page 3 of 3




 1                                              ORDER
 2         Based on the Stipulation of counsel, and good cause appearing,
 3   IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for April
 4   27, 2021 at 11:00 AM be vacated and continued to May 26, 2021 at 10:00 AM in Reno
 5   Courtroom 4 before Judge Howard D. McKibben. IT IS SO ORDERED.
 6
          Dated this 13th day of April, 2021.
 7
 8                                               _________________________________
                                                 UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
